 

EXHIBIT 10.1
 
THE NEW YORK TIMES COMPANY SAVINGS RESTORATION PLAN
AMENDMENT NO. 1
THIS INSTRUMENT made as of the 28th day of March, 2011, by the ERISA Management
Committee (the “Committee”) of The New York Times Company (the “Company”).
W I T N E S S E T H
WHEREAS, the Company maintains The New York Times Company Savings Restoration
Plan, as amended from time to time (the “Plan”), for the benefit of its eligible
employees; and
 
WHEREAS, pursuant to Section 7.2 of the Plan, the Committee is authorized to
adopt administrative amendments that do not result in a change of benefits; and
 
WHEREAS, the Committee desires to amend the Plan, effective January 1, 2011, to
change the frequency with which interest is credited to Participants' Accounts;
NOW, THEREFORE, the Plan is hereby amended, effective January 1, 2011, as
follows:
1.
Section 3.2,
“Interest,” is hereby deleted in its entirety and the following substituted in
its place:
 
 
 
 
“            3.2   
Interest. A Participant's Account shall be credited with interest daily based on
the
 
yield of the Barclays Capital Long Credit index as of the last business day in
October of the preceding
 
Plan Year or based on such successor index as may be selected by the EMC.”
 
 
 
2.
Section 4.2 is hereby amended by adding the following sentence to the end of the
second paragraph:
 
 
 
 
“In the event payment of the Participant's benefit is delayed, the Participant's
Account shall continue
 
 to be credited with interest in accordance with Section 3.2 until the date of
distribution.”

        
IN WITNESS WHEREOF, the Committee has caused this amendment to be executed by a
duly authorized member as of the date first set forth above.
 
                
ERISA MANAGEMENT COMMITTEE
By:
/s/ R. Anthony Benten
 
 
R. Anthony Benten
 
 
Chairman
 

 
 

 